Title: Memorandum and Advertisement, 13 October 1755
From: Washington, George
To: 



[Winchester, 13 October 1755]

An inconceivable Panick which prevailed amongst the people of this County, induced me to write the following Advertisement.
Whereas divers timorous persons run through the Country and alarm its Inhabitants by False Reports, of the Indians having attacked and destroyed the Country, even Winchester itself, and that they are still proceeding—This is to give Notice to all people, that I have great reason to believe that the Indians who committed the late Cruelties (though no lower than the South Branch) are returned Home, as I have certain accounts that they have not been seen nor heard of these ten days past: And I do advise all my Countrymen, not to be alarmed on every false Report they may hear, as they must now be satisfied, from the many false ones that have been made; but to keep to their

Homes, and take care of their Crops; as I can venture to assure them, that in a short time, the Frontiers will be so well Guarded, that no mischief can be done, either to them or their Plantations; which must of course be destroyed, if they desert them in so shameful a manner.

G:W.

